Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam W. Bell on 03/08/21.

The application has been amended as follows: 

Claim 1. Please remove the comma after the word solvate and please also remove the phrase, “or a precursor” from line 2 of the claim. Please also remove the word “the” before “substituted means” in all instances where it is used in the claim (e.g. in the description of R6 it is in line 4, and in the description of R7 it is in line 7, and in the description of R8, R9, R10 it is in line 6). Please also remove the phrase, “wherein R12 is selected from the group consisting of: H, halogen, C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, C1-C3 haloalkyl, and a combination thereof;”. In the description of X, wherein applicant’s state, “R13 is none, or selected from the group consisting of: H…”, please add the word “and” before C1-C3 haloalkyl, please remove the comma which immediately follows C1-C3 haloalkyl, and please remove the phrase “and a combination thereof”. Please also remove the semi-colon in the last line of the claim after “double bond”.



Claim 3. Please remove the semi-colon and the phrase “wherein the definitions of R1-R10, R13, m…are described as above” which follows the semi-colon.

Claim 4. Please remove the semi-colon and the phrase “wherein the definitions of R1-R10, m are described as above” which follows the semi-colon.

Claim 6. Please add commas between each of the compounds listed, so that the claim is consistent throughout. 

Claim 8. Please remove the comma after solvate, and please also remove the phrase, “or a precursor”. Please also change the word “raceme” in the claim to “racemate”.

Claim 9. Canceled.

Claim 10. Canceled.
Claim 11. Please remove, the comma after formula (I), and please also remove the phrase, --or a salt, or an optical isomer or a racemate, or a solvate, or a precursor thereof--- from the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s submission of a certified translation has perfected applicant’s priority date of 12/28/2015 which when searched with applicant’s amended compound scope makes the now closest prior art 
Applicant’s amendments to the claims have also rendered the previous double patenting and 103 rejections of record moot because these compounds require applicant’s X to be CR/CH group which is no longer allowed by the instantly claimed compounds. Additionally, applicants have provided evidence that it was not obvious to replace the carbon atom at applicant’s position X in the prior art with the instantly claimed N, O, or S atoms because the compounds having this specific C atom (applicant’s position X) replaced with an O atom for example leads to compounds having a much higher selectivity for the PYL-2 as the compounds having the C atom at position X replaced have a much higher inhibition for HAB1 than those such as abscisic acid which have a C in applicant’s position X, see also figures 2a-h. Further, while N, O, and S are known bioisosteric replacements for CH/CH2 groups as is discussed in the previous office action. The examiner agrees with applicant’s arguments that one of ordinary skill in the art would not have predicted the increase in activity provided by changing the CH/CH2 groups at position X in the prior art for the instantly claimed N, O, or S groups additionally, the examiner also does not have a reason to select to modify this specific position in the molecule vs the other CH/CH2 positions without the use of impermissible hindsight. As such, the instantly claimed compound(s) and formulation are allowable over those of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
	Claims 1-4, 6, 8-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.